naat peyeue semince fes - uniform issue list set ep fate legend taxpayer a amount b ira c bank d month k month l date m date n months o and p date q date r dear this is in response to your request of as supplemented by page correspondence authorized representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code through your the following facts and representations have been submitted under penalty of perjury in support of the ruling requested house for sale in the belief h taxpayer a is taxpayer a suffers from various medical conditions taxpayer a was hospitalized for eight days during month k during month l taxpayer determined to listh caused by adhesives that were part ofh d and withdrew amount b from ira c and placed the check for amount b in a desk drawer inh medical_condition taxpayer a planned to sell h property and use the proceeds of the sale along with amount b to purchase a new residence on date n days after the withdrawal of amount b taxpayer a listed h house for sale during months o and p taxpayer's medical_condition improved and did not pursue the sale of h_ house or the purchase of a new residence house on date m taxpayer a went to bank medical_condition was home because ofh taxpayer a forgot about the check for amount b and it remained in h until was contacted by bank d on date q inquiring about the outstanding check that had not been cashed any effort to rollover the distribution back into ira c was too late because the 60-day period had already expired on date r taxpayer a deposited amount b into a money market account at bank d taxpayer a would like to redeposit amount b into ira c at bank d desk drawer - taxpayer a represents that no other amount was distributed from ira c within the one year period since the original distribution based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- page i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 _ sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that the ability to redeposit amount b back into ira c was within the reasonable control of taxpayer a at all times during the 60-day rollover period page therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours manager fe employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
